DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,308,743 and claims 1-20 of U.S. Patent No. 10,699,502. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims is substantially similar and recites similar limitations. It is because the claims in the continuation application are broader than the ones in the patent applications, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982).
 	For example, claim 1 of the present application recites “capture”, “capture”, and “output” steps which are similar the patented claim 1. Furthermore, the cited patents has more limitations, thereby encompassing the present application's limitations.
 	Therefore, claim 1 of the present invention is broader than claim 1 of the patented applications.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takizawa, US 2006/0262187.
 	Regarding claim 1, Takizawa discloses an information processing apparatus (figs. 1-2; para 0036-0037; an entrance and exit management apparatus) comprising:
 	a first camera configured to capture a first face image of a user at a first distance (figs. 1-2, elements 11/12; para 0036-0037; cameras 11 and 12 capture face images of a pedestrian walking toward the entrance and exit gate);
 	a second camera configured to capture a second face image of the user within a second distance shorter than the first distance (figs. 1-2, element 18; para 0055; a short camera 18 captures the face images (i.e., a second facial image) of the pedestrian)); and
 	at least one processor (fig. 3; para 0039; the entrance and exit management apparatus is a software system and therefore requires a processor to execute the instructions) configured to output a result of a determination based on whether one of the first face image or the second face image matches any of a plurality of registered face images (fig. 12, element S19; para 0037 and 0090; it is determined that identification has succeeded (i.e., compares the extracted characteristic information with dictionary entries which have been registered in advance), a message "Identification OK, you may pass through gate" is displayed via the face identification display module.  At the same time, the control module turns ON for a predetermined period of time a passing enable signal to be transmitted to the gate control module.  In this way, the pedestrian can pass through the door or gateway unit) or (fig. 12, element S27 and fig. 13, element S33-S34; para 0097-0102; after the face image (i.e., the second facial image) is captured and registered, the control module turns on for a predetermined period of time a passing enable signal with respect to the gate control module, and permits the passing of the pedestrian).
 	Regarding claim 3, the information processing apparatus according to claim 1, Takizawa further discloses comprising:
 	a display configured to display information in accordance with a state of a face of the user moving toward the information processing apparatus (para 0040 and 0043).
 	Regarding claim 4, the information processing apparatus according to claim 1, Takizawa further discloses comprising:
 	a display configured to display information to instruct the user to stop in front of the display based on the determination that the first face image captured by the first camera does not match any of the plurality of registered face images or based on the determination that the matching is unable to be performed (fig 2; para 0050 and 0060).
 	Regarding claim 5, the information processing apparatus according to claim 4, Takizawa further discloses
 	wherein the display is further configured to display the information to instruct the user to stop in front of the display and look at the display based on the determination that the first face image captured by the first camera does not match any of the plurality of registered face images or based on the determination that the matching is unable to be performed (fig 2; para 0050 and 0060).
 	Regarding claim 6, the information processing apparatus according to claim 3, Takizawa further discloses
 	wherein the display is further configured to display the information in accordance with a state of a line of sight of the user detected from the first face image (para 0040 and 0043).
 	Regarding claim 7, the information processing apparatus according to claim 6, Takizawa further discloses
 	wherein the display is further configured to display the information that instructs the user to change a direction of the face (para 0050 and 0080).
 	Regarding claim 10, the information processing apparatus according to claim 1, Takizawa further discloses
 	wherein the first camera is further configured to capture a plurality of the first face images (para 0036 and 0040),
 	wherein the at least one processor is configured to perform a matching between the first face image, from among the plurality of first face images, and the plurality of registered face images or requests the matching (para 0037 and 0040),
 	wherein a quality of the first face image is above a threshold amount (para 0040 and 0062).
 	Regarding claim 11, the information processing apparatus according to claim 1, Takizawa further discloses
 	wherein the at least one processor is further configured to output the result of the determination based on declaration information associated with one of the plurality of registered face images that matches the first face image (fig. 12, element S19; para 0037 and 0090) or the second face image (fig. 12, element S27 and fig. 13, element S33-S34; para 0097-0102).
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa, US 2006/0262187 in view of Zheng et al, US 2018/0048641.
 	Regarding claim 8, the information processing apparatus according to claim 3, Takizawa does not explicitly disclose wherein the display is further configured to display the information based on a detection of an item covering at least a portion of the face of the user as claimed.
 	However, Zheng discloses the device provides an instruction for the user to remove eye glasses, or other vision aid equipment on the face, in order to record a video in real time (para 0128).
 	Therefore, taking the combined disclosures of Takizawa and Zheng as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device provides an instruction for the user to remove eye glasses, or other vision aid equipment on the face, in order to record a video in real time as taught by Zheng into the invention of Takizawa for the benefit of helping the user provide the authentication input without difficulty (Zheng: para 0128).
 	Regarding claim 9, the information processing apparatus according to claim 3, Takizawa does not explicitly disclose wherein the display is further configured to display the information based on a detection of an item covering at least a portion of the face of the user, the information instructing the user to remove the item as claimed.
 	However, Zheng discloses the device provides an instruction for the user to remove eye glasses, or other vision aid equipment on the face, in order to record a video in real time (para 0128).
 	Therefore, taking the combined disclosures of Takizawa and Zheng as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device provides an instruction for the user to remove eye glasses, or other vision aid equipment on the face, in order to record a video in real time as taught by Zheng into the invention of Takizawa for the benefit of helping the user provide the authentication input without difficulty (Zheng: para 0128).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa, US 2006/0262187 in view of Parrish et al, US 2017/0046808.
 	Regarding claim 12, the information processing apparatus according to claim 11, Takizawa further discloses wherein the declaration information (para 0037).
 	Takizawa discloses claim 12 as enumerated above, but Takizawa does not explicitly disclose customs declaration as claimed.
 	However, Parrish discloses the customs/border compliance system 216 could flag any traveler who provided or failed to provide certain declarations. The customs/border compliance system 216 could also perform image matching to verify that a traveler's recently-captured image or biometric data matches a preexisting picture or expected biometric data of the traveler. The method 1280 includes obtaining traveler information from a kiosk, a portable device, or both at step 1282. This could include, for example, an application server obtaining passport information, photos, biometric data, and declaration answers from a kiosk, a portable device of a traveler, or both (figs. 12A and 12C; para 0037 and 0108).
 	Therefore, taking the combined disclosures of Takizawa and Parrish as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the customs/border compliance system 216 could flag any traveler who provided or failed to provide certain declarations. The customs/border compliance system 216 could also perform image matching to verify that a traveler's recently-captured image or biometric data matches a preexisting picture or expected biometric data of the traveler. The method 1280 includes obtaining traveler information from a kiosk, a portable device, or both at step 1282. This could include, for example, an application server obtaining passport information, photos, biometric data, and declaration answers from a kiosk, a portable device of a traveler, or both as taught by Parrish into the invention of Takizawa for the purpose of opening an egress point of the customs/border enforcement area for the traveler in response to determining that the disposition code or the information associated with the disposition code indicates that the traveler is allowed to pass the customs/border enforcement area (Parrish: claim 23).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding dependent claim 2, the prior art does not teach or suggest the claimed invention having “wherein the at least one processor is further configured to, based on the determination that the first face image captured by the first camera does not match any of the plurality of registered face images, switch from the first camera to the second camera and cause the second camera to capture the second face image”, and a combination of other limitations thereof as recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665